DETAILED ACTION
This is in reference to communication received 21 September 2022 and communication received 07 June 2022. Claims 1 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 9 and 15 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to reading available data records and identifying whether there is an issue mentioned in a data record, and an individual who is associated with the identified data record. Identified data record is analyzed and an eligibility score is assigned to the issue, if the assigned eligibility score exceeds some threshold value, a funding event is generated for the individual, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because, in particular, the claim recites a primary device (processor) receiving data, analyzing data, identifying a data record in the received data that that has an issue, assigning an eligibility score to the issue, and if the eligibility score exceeds certain threshold value, creating a funding event for the identified issue on a secondary device (crowdfunding platform). The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information from a primary device to a secondary device amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements one or more processors receiving data, analyzing data, identifying a data record in the received data that that has an issue, assigning an eligibility score to the issue, and if the eligibility score exceeds certain threshold value, creating a funding event for the identified issue on crowdfunding platform. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). Additionally, SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract.
For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.

As for dependent claims 2, 10 and 16, these claims recite limitations that further define the same abstract idea of determining monetary value (e.g. cost) for resolving the issue based upon historical data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 3, 11 and 17, these claims recite limitations that further define the same abstract idea of identifying one or more users (e.g. donors) registered with the crowdfunding platform who may consider paying for resolution to the issue, and providing the information about the created funding event to the one or more users (e.g. donors) , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 4, 12 and 18, these claims recite limitations that further define the same abstract idea of identifying a candidate issue form available data such available on the crowdfunding platform, and determining an eligibility score for the  candidate issue, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 5, 13 and 19, these claims recite limitations that further define the same abstract idea of collecting funds to resolve the issue from donors who indicated pre-authorized funding to resolve the issue. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 6, 14 and 20, these claims recite limitations that further define the same abstract idea of scheduling for the resolution of the identified issue when required funding have been raised, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claim 7, this claims recite limitations that further define the same abstract idea of what data will be included in the funding event. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.

As for dependent claim 8, this claims recite limitations that further define an abstract idea of using a secure communication channel (a specific commercially available technology) between users. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 6 – 12, 14 –  18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olenoski US Publication 2020/0184433 in view of Mackoul et al. US Publication 2020/0265482 and Choe US Publication 2015/0339639.

Regarding claims 1, 9 and 15, Olenoski teaches system and method for performing analysis a plurality of credit card accounts (user’s accounts) to determine an account (user/donee account) who is eligible for crowdfunding. If the user authorizes the receipt for crowdfund payment, one or more donors are provided with access to information related to the user/donee [Olenoski, 0002]. Olenoski teaches system and method comprising:
one or more computer processors (Olenoski, a system may include: a processor and a non-volatile memory storing computer executable program code) [Olenoski, 0007]; 
one or more computer readable storage media (Olenoski, a system may include: a processor and a non-volatile memory storing computer executable program code) [Olenoski, 0007]; and 
program instructions stored on the computer readable storage media for execution by at least one of the one or more processors (Olenoski, a system may include: a processor and a non-volatile memory storing computer executable program code) [Olenoski, 0007];
identifying, by one or more processors, an issue and an individual associated with the issue (Olenoski, analyzing a plurality of credit card accounts (analyzing of data of plurality of user accounts) to determine a first account that is eligible for crowdfunding (an issue and an individual associated with the issue, based at least in part of registered user data (data of user registered with the crowdfunding platform; Olenoski further recites Olenoski, For example, eligibility server 102 can (a) send a request to bank computer network 150 for data related to a particular credit card account) [Olenoski, 0002, 0020]; 
Olenoski does not explicitly teach their platform to be a crowdfunding platform. However, Mackoul teaches system and method for social media based crowd-sourced funding. Mackoul teaches system and method for establishing an advocacy campaign through crowdfunding [Mackoul, 0005].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Olenoski by adopting teachings of Mackoul to enforce transparency and maintain community control over how an advocacy campaign is started.
Olenoski in view of Mackoul teaches system and method further comprising:
identifying, by one or more processors, an issue and an individual associated with the issue on a crowdfunding platform [Mackoul, 0005].
Olenoski in view of Mackoul does not explicitly teach identifying an issue based, at least in part, on registered user data (e.g. donors) of the crowdfunding platform. However, Choe teaches system and method for raising donations and funds using context-awareness technology based on social networking environment. Choe teaches Generally, when a donor's personal preference matches with the founding purposes and activities of a charity organization, then the donor has a probable chance to donate to the corresponding charity organization [Choe, 0006]. 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Olenoski in vies of Mackoul by adopting teachings of Choe to to search a perfect match between the donor's preferences and the individual associated with the issue to improve the chance of donor to donate to the corresponding issue.
Olenoski in view of Mackoul and Choe teaches system and method further comprising:
identifying, by one or more processors, an issue and an individual associated with the issue (Olenoski, analyzing a plurality of credit card accounts (analyzing of data of plurality of user accounts) to determine a first account that is eligible for crowdfunding (an issue and an individual associated with the issue, based at least in part of registered user data (data of user registered with the crowdfunding platform; Olenoski further recites Olenoski, For example, eligibility server 102 can (a) send a request to bank computer network 150 for data related to a particular credit card account) [Olenoski, 0002, 0020] , based, at least in part, on registered user data (e.g. data of donors registered with the crowdsourcing platform) associated with users (Choe, Generally, when a donor's personal preference matches with the founding purposes and activities of a charity organization, then the donor has a probable chance to donate to the corresponding charity organization) [Choe, 0006].; 
determining, by one or more processors, that an eligibility score of the individual exceeds a predetermined threshold required to permit creation of the funding event on the crowdfunding platform (Olenoski, For example, eligibility server 102 can (a) send a request to bank computer network 150 for data related to a particular credit card account, (b) analyze the data to formulate a risk score, and ( c) use the score to determine if the account at risk and, thus, eligible. … In some embodiments, account detection module 112 may determine that an account is eligible for crowdfunding if the account holder lives in an area recently affected by a hurricane, flood, or other disaster. In some embodiments, account detection module 112 may determine that an account is eligible based on spending patterns, such as a pattern of transactions that exceed a threshold or an a relatively high number of medical-related transactions ) [Olenoski, 0020]; and
 in response to determining that the eligibility score of the identified individual exceeds the predetermined threshold required to permit creation of the funding event on the crowdfunding platform (Olenoski, In some embodiments, account detection module 112 may determine that an account is eligible for crowdfunding if the account holder lives in an area recently affected by a hurricane, flood, or other disaster. In some embodiments, account detection module 112 may determine that an account is eligible based on spending patterns, such as a pattern of transactions that exceed a threshold or an a relatively high number of medical-related transactions) [Olenski, 0020], creating, by one or more processors, the funding event on the crowdfunding platform for receiving donations to resolve the identified issue (Olenski, Invitation module 118 may be configured to send crowdfunding invitations to select donors 110 with whom an account holder has chosen to expose their recent credit card transaction information) [Olenski, 0027].

Regarding claims 2, 10 and 16, Olenski in view of Mackoul and Choe teaches system and method, wherein creating the funding event for receiving donations to resolve the identified issue further comprises: 
determining, by one or more processors, a monetary value that corresponds to resolving the identified issue based on one or more actions (Mackoul, The submitter 104 may submit their campaign request, which may include one or more advocacy goals that the submitter 104 wants the campaign to accomplish. Advocacy goals may include budget goals, time goals, objectives that must be accomplished, levels of awareness, outreach requirements, etc.) [Mackoul, 0016] selected from the group consisting of: 
identifying, by one or more processors, a historical average cost to resolve issues that are similar to the identified issue; soliciting, by one or more processors, cost estimates from one or more service providers (Mackoul, receive a plurality of service provider bids, where each bid includes at least a minimum funding amount and a project description) [Mackoul, 0007]; and identifying, by one or more processors, pricing estimates on publicly available websites; and 
wherein the created funding event includes a goal corresponding to the determined monetary value (Mackoul, The campaign request may include at least one or more advocacy goals, and may also include a minimum funding amount, funding period of time, description, title, service provider team members, and other information that may be submitted by the submitter 104) [Mackoul, 0051].

Regarding claims 3, 11 and 17, Olenski in view of Mackoul and Choe teaches system and method further comprising: 
identifying, by one or more processors, one or more users of the crowdfunding platform that are associated with a user preference indicating interest in donating to funding events with a characteristic that matches a characteristic of the created funding event (Olenski, Invitation module 118 may be configured to send crowdfunding invitations to select donors 110 with whom an account holder has chosen to expose their recent credit card transaction information) [Olenski, 0027]; and 
providing, by one or more processors, notifications of the created funding event to the identified one or more users of the crowdfunding platform (Olenski, Invitation module 118 may be configured to send crowdfunding invitations to select donors 110 with whom an account holder has chosen to expose their recent credit card transaction information) [Olenski, 0027].

Regarding claims 4, 12 and 18, Olenski in view of Mackoul and Choe teaches system and method, wherein identifying the issue and the individual associated with the issue further comprises: 
identifying, by the one or more processors, a candidate issue for the crowdfunding platform by analyzing data streams into the crowdfunding platform utilizing one or more actions selected from the group consisting of: 
analyzing images provided to the crowdfunding platform; 
analyzing requests for funding submitted to the crowdfunding platform; 
analyzing social media posts and data
(Olenski, For example, the system 100 may determine that transactions that are related to a goal based on when the transactions occurred or merchant codes associated with the transactions. In some embodiments (e.g. analyzing social media posts), the system 100 may capture and/or store images of receipts for certain transactions and permit the user to expose these images to potential donors.) [Olenski, 0024]; and 
determining, by one or more processors, that the candidate issue satisfies event rules of the crowdfunding platform (Olenoski, For example, eligibility server 102 can (a) send a request to bank computer network 150 for data related to a particular credit card account, (b) analyze the data to formulate a risk score, and ( c) use the score to determine if the account at risk and, thus, eligible. … In some embodiments, account detection module 112 may determine that an account is eligible for crowdfunding if the account holder lives in an area recently affected by a hurricane, flood, or other disaster. In some embodiments, account detection module 112 may determine that an account is eligible based on spending patterns, such as a pattern of transactions that exceed a threshold or an a relatively high number of medical-related transactions ) [Olenoski, 0020].

Regarding claims 6, 14 and 20, Olenski in view of Mackoul and Choe teaches system and method further comprising:
in response to determining that a funding goal of the funding event is met, scheduling, by one or more processors, a resolution to the identified issue with a corresponding service provider [Mackoul, In cases where proposals may require a minimum budget above the minimum funding amount, the minimum funding amount may be increased or a proposal may not be awarded unless the contributed amount to the requested campaign reaches the minimum budget for that proposal [Mackoul, 0021].

Regarding claims 7, Olenski in view of Mackoul and Choe teaches system and method further comprising determining the eligibility score of the identified individual based, at least in part on:
data included in a request for the funding event, historical usage of the crowdfunding platform by the individual, social media information provided by the individual, registration information provided by the individual, and publicly available data, wherein the eligibility score is a function of a number of predefined eligibility rules that the identified individual satisfies (Olenoski, For example, eligibility server 102 can (a) send a request to bank computer network 150 for data related to a particular credit card account, (b) analyze the data to formulate a risk score, and ( c) use the score to determine if the account at risk and, thus, eligible. … In some embodiments, account detection module 112 may determine that an account is eligible for crowdfunding if the account holder lives in an area recently affected by a hurricane, flood, or other disaster. In some embodiments, account detection module 112 may determine that an account is eligible based on spending patterns, such as a pattern of transactions that exceed a threshold or an a relatively high number of medical-related transactions ) [Olenoski, 0020].

 Regarding claims 8, Olenski in view of Mackoul and Choe teaches system and method further comprising:
establishing, by one or more processors, a secure communication channel between the identified individual and the service provider (Mackoul, The communications interface 204 may be configured to establish communication channels with external devices, such as the computing devices 106 and 110 and service providers 112 of FIG. 1. The communication channels may be used to receive campaign requests from computing devices 106) [Mackoul, 0037].


Claims 1 – 3, 6 – 11, 14 –  17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olenoski US Publication 2020/0184433 in view of Mackoul et al. US Publication 2020/0265482, Choe US Publication 2015/0339639 and Philanthropy News Digest published article “Recurring Donors 440 percent more valuable than ‘One-Off’ Donors.

Regarding claims 5, 13 and 19, Olenski in view of Mackoul and Choe does not explicitly teach collection of donation to funding event to include pre-authorized automated contributions from at least one user (e.g. recurring donations from donors). However, Mackoul teaches, a submitter 104 may set the monthly funding amount for the campaign from a drop-down menu of pre-set retainer levels. In this case, the campaign accepts proposals from service provider 112 as soon as the campaign reaches enough funding for one month's goal) [Mackoul, 0022, also see para 0018]. Philanthropy-News-Digest teaches the recurring donors who give on a monthly basis donate 440 percent more to charity over their lifetime than one-time donors and 42 percent more than people who create a personal fundraising page in support of a cause, a report from Classy, an online fundraising platform, finds.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Olenski in view of Mackoul and Choe by adopting teachings of Philanthropy-News-Digest to collect higher donation amount on a recurring basis.
Olenski in view of Mackoul, Choe and Philanthropy-News-Digest teaches system and method further comprising: 
collecting, by one or more processors, donations to the funding event, wherein the collected donations include pre-authorized automated contributions from at least one user, as defined in user preference information associated with the at least one user [Philanthropy-News-Digest].


Response to Arguments
Applicant’s argument the amended invention presented on 21 September 2020 are eligible for patent under 35 USC 112(b) is acknowledged and accepted. Rejection under 35 USC 112(b) has been removed.

Applicant's argument that amended invention as currently claimed is eligible for patent because prior art as cited do not teach as amended invention as currently claimed is acknowledged and considered.
However, applicant’s arguments are moot under new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 © to consider the references fully when responding to this office action.
Katoli et al. US Publication 2016/0071209 teaches managing crowdfunding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


October 13, 2022